t cc no united_states tax_court henry randolph consulting petitioner v commissioner of internal revenue respondent docket no filed date r determined in a notice mailed to p that some of p's workers were employees and that p was not eligible for relief under sec_530 of the revenue act of publaw_95_ 92_stat_2763 for certain taxable periods r attached to the notice a proposed agreement to assessment of tax resulting from r's determination p filed a petition seeking our redetermination under sec_7436 i r c of r's determination including the amounts of tax r proposed to assess held we lack jurisdiction to decide the amount of p's employment_tax and income_tax_withholding liability for the taxable periods in issue george w connelley jr linda s paine and william o grimsinger for petitioner m kathryn bellis for respondent - - opinion colvin judge this case is before the court on respondent's motion to dismiss for lack of jurisdiction as to the amounts of employment tax’ liability for the periods in issue we will grant respondent's motion for the reasons stated below neither party requested a hearing and we conclude that none is necessary to decide respondent's motion background petitioner is a sole_proprietorship the principal_place_of_business of which is in birmingham alabama respondent's agents audited petitioner's federal_insurance_contributions_act and income_tax_withholding tax returns form sec_941 for march to date and march to date and petitioner's federal_unemployment_tax_act tax_return form for on date respondent mailed to petitioner a notice_of_determination concerning worker classification under sec_7436 which said in part as a result of an employment_tax audit we are sending you this notice_of_determination concerning worker classification under sec_7436 we have determined that the individual s listed or described on the attached schedule are to be legally classified as employees for purposes of federal employment_taxes under subtitle c of the internal_revenue_code and that your sic are not entitled to relief from this ' for convenience we use the term employment_tax to refer to taxes under the federal_insurance_contributions_act fica secs the federal_unemployment_tax_act futa secs and income_tax_withholding secs and unless otherwise indicated section references are to the internal_revenue_code in effect for the taxable periods in issue rule references are to the tax_court rules_of_practice and procedure classification pursuant to sec_530 of the revenue act of with respect to such individual s this determination could result in employment_taxes being assessed against you respondent attached to the notice_of_determination an agreement to assessment and collection of additional tax and acceptance of overassessment excise or employment_tax form in which respondent proposed that petitioner consent to immediate_assessment and collection of dollar_figure in tax consisting of the following amounts dollar_figure for march to date under the fica secs and for income_tax_withholding secs and dollar_figure for march to date under the fica and for income_tax_withholding and dollar_figure for under the futa secs the form also proposed that petitioner agree to the following i consent to the immediate_assessment and collection of any additional tax and penalties and accept any overassessment decrease in tax and penalties shown above plus any interest provided by law i understand that by signing this agreement i am waiving the restrictions on assessment provided in sec_7436 and sec_6213 of the internal_revenue_code_of_1986 and that i will not be able to contest the issues covered by this agreement in the united_states tax_court respondent attached to the notice_of_determination a copy of examination changes -- federal unemployment tax for form and employment_tax examination changes report for and forms detailing respondent's calculations of the q4e- amounts of assessment to which respondent proposed that petitioner agree petitioner filed a petition seeking our review of respondent's notice_of_determination in it petitioner contends that petitioner's service providers are not employees petitioner is entitled to treatment under sec_530 of the revenue act of publaw_95_600 92_stat_2763 respondent's computation of proposed employment_tax and income_tax_withholding due is incorrect and if respondent's determinations are sustained the correct liabilities can be recomputed under rule petitioner also contends that the notice_of_determination is void because in the notice respondent did not identify the individuals whose worker classification was being determined respondent filed a motion to dismiss for lack of jurisdiction as to the amounts of tax respondent proposed to assess respondent also moved to strike from the petition petitioner's claim that if respondent's determinations are sustained the correct liabilities can be recomputed under rule discussion the parties dispute whether we have jurisdiction under sec_7436 to decide the amounts of tax for which petitioner sec_7436 was added to the internal_revenue_code by sec a of the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_788 effective date before enactment of sec_7436 the tax_court lacked jurisdiction to decide worker classification disputes arising under subtitle c of the code see secs before the enactment of sec_7436 judicial review of irs assessment of employment_taxes or related penalties was available only if a taxpayer paid a divisible part of the continued - - would be liable if we sustain to any extent respondent's determination that petitioner's workers are employees and that petitioner is not entitled to relief under sec_530 of the revenue act of petitioner contends that our jurisdiction is provided by sec_7436 c and d and that this result is consistent with logic and public policy eg the convenience of the parties and judicial economy respondent contends that we lack jurisdiction under sec_7436 to decide amounts of employment_tax due to decide this issue we first consider the following issues relating to the text of sec_7436 whether sec_7436 provides jurisdiction over amounts of employment_tax due and whether jurisdiction over amounts is provided by sec_7436 which incorporates into sec_7436 the principles of several provisions governing our deficiency jurisdiction or by sec_7436 which makes the small case procedures under sec_7463 available for cases under sec_7436 if less than dollar_figure is in dispute continued assessment filed a claim_for_refund and filed a refund_suit in federal district_court or the court of federal claims to recover amounts paid see sec_7422 u s c sec_1291 sec b of the irs restructuring and reform act of publaw_105_206 112_stat_685 amended sec_7436 to increase the limit from dollar_figure to dollar_figure per guarter effective for proceedings commenced after date - - next we consider whether our interpretation of sec_7436 is altered by its legislative_history a comparison of sec_7436 to provisions authorizing us to issue declaratory judgments sec_7428 sec_7476 sec_7477 sec_7478 and sec_7479 the fact that respondent attached a proposed consent to assess employment_tax due to the notice or petitioner's contention that it would be illogical to provide jurisdiction over worker classification issues without providing jurisdiction to decide the amounts of employment_tax and income_tax_withholding liability eg from the standpoint of convenience of the parties or judicial economy a sec_7436 sec_7436 we may only exercise jurisdiction that is expressly permitted or provided by statute 95_tc_560 88_tc_1175 sec_7436 expressly grants jurisdiction to this sec_7436 provides sec_7436 proceedings for determination of employment status a creation of remedy --if in connection with an audit of any person there is an actual controversy involving a determination by the secretary as part of an examination that--- one or more individuals performing services for such person are employees of such person for purposes of subtitle c or such person is not entitled to the continued court if certain conditions are met to decide whether service providers are employees or independent contractors for purposes of subtitle c employment_taxes and collection of income_tax and whether sec_530 of the revenue act of applies sec_7436 does not expressly give us jurisdiction to decide any other matter such as the amount of a taxpayer's employment_tax liability that results from respondent's worker classification determination this contrasts with our deficiency jurisdiction under sec_6213 which expressly permits us to redetermine the amount of a deficiency in cases involving income gift estate or certain other taxes albeit not including employment_taxes sec_6211 sec_7436 more closely parallels our authority to make declaratory judgments sec_7428 sec_7476 sec_7477 sec_7478 and sec_7479 those provisions each specify a subject matter but do not state that we may decide the amount of tax due see paragraph c below for a comparison of sec_7436 with the declaratory_judgment provisions also the last sentence of sec_7436 makes our redetermination reviewable as a decision this provision would be unnecessary if we were redetermining a deficiency cf sec continued treatment under subsection a of sec_530 of the revenue act of with respect to such an individual upon the filing of an appropriate pleading the tax_court may determine whether such a determination by the secretary 1s correct any such redetermination by the tax_court shall have the force and effect of a decision of the tax_court and shall be reviewable as such - - c thus based on the text of sec_7436 we conclude that we lack jurisdiction to decide the amounts of tax due in cases arising under sec_7436 sec_7436 sec_7436 provides that the principles of sec_6213 b c d and f a a and apply to cases that arise under sec_7436 sec_7436 does not expressly state that it provides any jurisdiction however petitioner contends that the references to several deficiency procedure provisions in sec_7436 d create or imply that we have jurisdiction to decide the amount of its employment_tax liability for the periods in issue petitioner also contends that the references in sec_7436 d are surplusage if we do not have jurisdiction to decide the amount of employment_taxes owed for those years sec_7436 provides as follows d special rules -- restrictions on assessment and collection pending action etc --the principles of subsections a b c d and f of sec_6213 sec_6214 sec_6215 sec_6503 sec_6512 and sec_7481 shall apply to proceedings brought under this section in the same manner as if the secretary's determination described in subsection a were a notice_of_deficiency awarding of costs and certain fees -- sec_7430 shall apply to proceedings brought under this section - we disagree each of the references in sec_7436 to deficiency procedures can be read to have a rational purpose even if we lack jurisdiction over the amounts in dispute in sec_7436 cases the following chart briefly describes each provision listed in sec_7436 and states how the principle of each listed section could apply to a sec_7436 case even if we lack jurisdiction to decide amounts of tax due provisions listed in possible application of principles sec_7436 qd of that section to sec_7436 sec_6213 the the commissioner may not assess commissioner may not assess employment_tax during the time tax for the years in issue that the taxpayer may file a during the time a taxpayer petition under sec_7436 in may file a petition or this court and if a petition is while we have jurisdiction filed until the decision is final sec_6213 the the commissioner may assess tax commissioner may assess tax relating to worker classification related to mathematical issues or mathematical errors ona errors on a return refund return refund adjustments or any adjustments or any amount amount_paid and a taxpayer may paid a taxpayer may ask ask the commissioner to abate the the commissioner to abate assessment assessment of mathematical or clerical errors sec_6213 the the commissioner shall assess and commissioner shall assess collect tax related to worker and collect tax if the classification issues if the taxpayer does not timely taxpayer does not timely file a file a petition petition under sec_7436 sec_6213 a taxpayer the taxpayer may consent to may consent to an assessment of employment_tax assessment sec_6213 the time the time to file a petition under to file a petition is sec_7436 is suspended if the suspended if a taxpayer taxpayer seeks relief under title files for bankruptcy under title of the u s code -- - sec_6214 we have jurisdiction to redetermine a deficiency in an amount which is greater than the amount stated in the notice_of_deficiency we may decide worker classification claims raised by the commissioner that are not included in the notice_of_determination eg a claim regarding the status of additional persons alleged to be employees if such claims relate to the taxpayer and taxable periods in the notice_of_determination sec_6512 the commissioner shall credit or refund to the taxpayer any overpayment_of_tax when our decision becomes final we have jurisdiction to decide a taxpayer's motion to require the commissioner to refund an overpayment_of_tax if the motion is filed more than days after the decision becomes final the commissioner shall recognize the status of workers as decided by the tax_court if the commissioner fails to do so within days after the decision of the tax_court becomes final then we may issue an order requiring the commissioner to do so sec_6215 and sec_6503 certain circumstances suspend the running of the time to assess tax e g when the commissioner mails a notice_of_deficiency or cause it to resume running the commissioner may assess the deficiency that we redetermine after our decision is final and require the taxpayer to pay that amount on notice_and_demand the running of the time to assess employment_tax is suspended while a sec_7436 case is pending and resumes when our decision is final the commissioner's authority to assess employment_tax resumes when the bar to assessment is lifted and the running of the time to assess resumes sec_7481 our decision a decision under sec_7436 becomes final days after becomes final under the same it is entered when the circumstances time to file a petition for certiorari expires if our decision has been affirmed or the appeal dismissed and no petition for certiorari has been filed a petition for certiorari is denied or days after the supreme court mandates that our decision be affirmed or the appeal dismissed the principles of each of the deficiency procedure sections listed in sec_7436 reasonably apply to sec_7436 cases even if we lack jurisdiction over amounts in dispute in sec_7436 cases thus sec_7436 does not create or imply that we have jurisdiction to decide the amounts of employment_tax due in a case arising under sec_7436 application of small case procedures to cases arising under sec_7436 we will next consider whether references in sec_7436 to amounts in dispute and the small case procedures sec_7436 provides c small case procedures in general --at the option of the petitioner concurred in by the tax_court or a division thereof before the hearing of the case proceedings under this section may notwithstanding the provisions of sec_7453 be conducted subject_to the rules of evidence practice and procedure applicable under sec_7463 if the amount of employment_taxes placed in dispute is dollar_figure or less for each calendar gquarter involved finality of decisions --a decision continued -- under sec_7463 provide or imply that we have jurisdiction under sec_7436 to decide amounts of tax due a taxpayer may elect to have the small case procedures under sec_7463 apply to a case brought under sec_7436 if the amount of employment_taxes placed in dispute is dollar_figure dollar_figure after date or less sec_7436 sec_7436 does not expressly state that it provides any jurisdiction however petitioner contends that sec_7436 would not require the court to review the commissioner's calculation that less than dollar_figure dollar_figure after date is in dispute unless we have jurisdiction to decide the amount of a taxpayer's employment_tax liability we disagree we must know the amount placed in dispute to decide whether a taxpayer may elect under sec_7436 to have the small case procedures of sec_7463 apply however the fact that we must consider the amount in dispute for that purpose does not provide or imply that we have jurisdiction to decide the amount of the taxpayer's employment_tax liability for the periods in issue continued entered in any proceeding conducted under this subsection shall not be reviewed in any other court and shall not be treated as a precedent for any other case not involving the same petitioner and the same determinations certain rules to apply --rules similar to the rules of the last sentence of subsection a and subsections c d and e of sec_7463 shall apply to proceedings conducted under this subsection sec_7436 provides that rules similar to those in sec_7463 last sentence c d and e apply to cases under sec_7436 each of those rules has a rational purpose the following chart briefly describes each provision listed in sec_7436 and states how rules similar to each of those provisions could apply to a case brought under sec_7436 even if we lack jurisdiction to decide amounts of tax due provisions listed possible application of the rules in sec_7463 of that section to sec_7436 sec_7463 last we must include similar sentence we must include information in an opinion a brief summary of reasons for our opinion to comply with sec_7459 and sec_7460 deciding a case brought under sec_7436 sec_7463 if a taxpayer elects to have the small case procedures apply we may enter a decision only for amounts placed in dispute of dollar_figure or less per year dollar_figure after date we may not find that more workers were employees or that the taxpayer was eligible for more relief under sec_530 of the revenue act of than would cause the amount in dispute to exceed dollar_figure dollar_figure after date sec_7463 before a decision is entered any party may ask that small case procedures not apply if there are reasonable grounds to believe that more than dollar_figure is in dispute or was overpaid dollar_figure after date bither party may ask that use of the small case procedures be discontinued if the request is made before a decision is entered and if there are reasonable grounds to believe that more than dollar_figure dollar_figure after date is potentially in dispute sec_7463 the amount of deficiency in dispute includes additions to tax and penalties we must include proposed additions to tax and penalties when calculating the amount in dispute under sec_7436 the rules provided in each of the sections listed in sec_7436 reasonably apply to sec_7436 cases even if we lack jurisdiction under sec_7436 to decide the amounts of employment_tax due thus we conclude that sec_7436 does not provide or imply that we have jurisdiction to decide the amount of employment_tax due in a case arising under sec_7436 conclusion based on the text of sec_7436 petitioner contends that if we read sec_7436 c and d together sec_7436 provides jurisdiction to decide amounts of employment_tax liability we disagree we see no difference in the meaning of sec_7436 whether each subsection is analyzed separately or the entire section is analyzed as a whole based on the text of sec_7436 c and d we conclude that we lack jurisdiction to decide the amounts of tax due in cases arising under sec_7436 b legislative_history petitioner contends that the legislative_history of sec_7436 shows that congress intended for us to have jurisdiction to decide amounts of employment_tax liability we disagree nothing in the legislative_history conflicts with our construction of sec_7436 the house and senate committee reports accompanying enactment of sec_7436 use the same terms to describe our jurisdiction as appear in sec_7436 both reports said that congress intended to create jurisdiction for us to decide certain employment status disputes and neither report states that we have jurisdiction to decide amounts in dispute - h rept pincite s rept pincite the house report states explanation of provisions the bill provides that in connection with the audit of any person if there is an actual controversy involving a determination by the irs as part of an examination that a one or more individuals performing services for that person are employees of that person or b that person is not entitled to relief under sec_530 of the revenue act of the tax_court would have jurisdiction to determine whether the irs is correct for example one way the irs could make the required determination is through a mechanism similar to the employment_tax early_referral procedures the bill provides for de novo review rather than review of the administrative record assessment and collection of the tax would be suspended while the matter 1s pending in the tax_court any determination by the tax_court would have the force and effect of a decision of the tax_court and would be reviewable as such accordingly it would be binding on the parties awards of costs and certain fees pursuant to sec_7430 would be available to eligible taxpayers with respect to tax_court determinations pursuant to the bill the bill also provides a number of procedural rules to incorporate this new jurisdiction within the existing procedures applicable in the tax_court h rept supra pincite the senate report is essentially the same s rept supra pincite the last sentence of the explanation states that sec_7436 provides several procedural rules to incorporate this new jurisdiction into the existing procedural rules which apply to cases before our court h rept supra pincite s rept supra pincite see h conf rept pincite ’ see announcement 1997_2_irb_22 announcement 1996_12_irb_33 -- - the reports do not state that sec_7436 and d provide procedural rules but it appears that those are the procedural rules referred to in this legislative_history petitioner contends that the legislative_history for sec_7436 shows that we have jurisdiction to decide the amounts of employment_tax due for the workers whose status is before the court we disagree the legislative_history states that congress intended that we decide certain and not all employment_tax disputes and does not state that we should decide any issues other than those specified in sec_7436 c sec_7436 compared to declaratory_judgment provisions petitioner points out that sec_7436 differs in several ways from the declaratory_judgment provisions sec_7428 sec_7476 sec_7477 sec_7478 sec_7479 and contends that this shows that congress intended to provide jurisdiction to decide the amounts of employment_tax due petitioner points out that sec_7436 and the declaratory_judgment provisions differ in that sec_7436 uses the term determination and the declaratory_judgment provisions state make a declaration sec_7436 incorporates the principles of several sections that pertain to deficiency procedures and the declaratory_judgment the house and senate committee reports stated as reasons for change it will be advantageous to taxpayers to have the option of going to the tax_court to resolve certain disputes regarding employment status h rept pincite s rept pincite emphasis added - provisions do not and declaratory_judgment proceedings are generally based on the administrative record rule a while a proceeding under sec_7436 is de novo h rept supra pincite s rept supra pincite petitioner also points out that we may not know the identity of all taxpayers affected by our decision in a declaratory_judgment case for example when we decide that an organization does not qualify under sec_501 many taxpayers who have made contributions to the organization and are affected by the decision are unknown to the court petitioner contends that this shows that cases arising under sec_7436 are unlike declaratory_judgment cases because we know the identity of the taxpayer in a case brought under sec_7436 in response respondent points out that sec_7436 and the declaratory_judgment provisions are similar in that for example our jurisdiction in a case brought under sec_7436 and in a declaratory_judgment case is triggered by respondent's issuance of a notice_of_determination see sec_7428 a a a a sec_7436 and the declaratory_judgment provisions have as subsection a creation of remedy and as subsection b limitations sec_7436 and the declaratory_judgment provisions specifically require an actual controversy involving a determination by the secretary sec_7436 and the declaratory relief provisions include petitioner as subsection b and have a subsection which -- - limits the time to file a petition in the tax_court and after stating the preregquisites for the type of determination sec_7436 and the declaratory_judgment provisions state upon the filing of an appropriate pleading the tax_court may decide a specified issue or issues without specific reference to the amount of tax_liability that results from that decision petitioner is right that sec_7436 differs in some ways from the declaratory_judgment provisions however we agree with respondent that sec_7436 is more like the declaratory_judgment provisions which specify a subject matter over which we have jurisdiction but do not state that we may decide the amount of tax due this contrasts with our deficiency jurisdiction under sec_6213 under which we may redetermine the amount of tax due sec_6211 thus a comparison of the declaratory_judgment provisions with sec_7436 supports our conclusion that sec_7436 does not provide jurisdiction to decide amounts of employment_tax due d whether it would be illogical to give us jurisdiction to decide worker classification status without jurisdiction to decide amounts of tax due petitioner contends that it would be illogical to give us jurisdiction to decide worker classification issues without jurisdiction to decide amounts of tax due petitioner points out that if we lack jurisdiction to decide amounts of employment_tax due a taxpayer would be required to go to a second judicial forum to dispute those amounts petitioner contends that limiting our jurisdiction violates logic and public policy eg the convenience of the parties and judicial economy we disagree first we do not acquire jurisdiction from theories based on public policy convenience of the parties or judicial economy see trost v commissioner t c pincite judge v commissioner t c pincite1 58_tc_256 although petitioner contends that a broader grant of jurisdiction might have provided an additional efficiency regarding the resolution of worker classification disputes we believe sec_7436 does not give us that authority second sec_7436 provides a reasonable and helpful alternative to litigating worker classification cases in other courts even if it does not provide jurisdiction to decide the amounts of employment_tax due before sec_7436 was enacted the u s district courts and court of federal claims had refund jurisdiction over employment classification entitlement to relief under sec_530 of the revenue act of and other employment_tax issues congress found that disputes with the internal_revenue_service over worker classification and entitlement to relief under sec_530 of the revenue act of have been difficult for many taxpayers and decided to provide for judicial review of these issues before this court on a prepayment basis see sec_7436 h rept supra s rept supra once these issues are decided we believe the parties will be much more likely to reach an agreement about amounts of tax owing if any a tax_court - - decision on worker classification issues will facilitate a final resolution of the controversy be whether the attachment of a consent to assess tax to the notice_of_determination conflicts with respondent's contention that we lack jurisdiction to decide the amount of employment_tax due petitioner points out that respondent attached a calculation of the amount of tax that petitioner owes to the notice_of_determination and contends that this is inconsistent with respondent's position that we lack jurisdiction to decide amounts of employment_tax due respondent contends that the calculation to which petitioner refers is included only to show whether petitioner may elect the small case procedures under sec_7436 respondent's explanation is reasonable a calculation of amounts due is necessary if the small case procedures are to apply for cases in which up to dollar_figure dollar_figure after date is in dispute the notice_of_determination and attachments thereto do not create jurisdiction not otherwise provided by statute to decide whether the amount of tax proposed to be assessed is correct f conclusion we conclude that we lack jurisdiction under sec_7436 to decide the amount of petitioner's employment_tax liability for the periods in issue for the foregoing reasons we will grant respondent's motion to dismiss for lack of jurisdiction and to strike an appropriate order will be issued
